DETAILED ACTION
ALLOWABLE SUBJECT MATTER
For the present application filed on or after March 16, 2013, which was examined under the first inventor to file provisions of the AIA , Claims 1-6 and 9-10 are allowed with the amendments of Applicants’ submission of 02/24/2022, the cancellation of Claims 7-8 and 11-18, and the approved terminal disclaimer of U.S. 10676574 dated 2/24/2022 over the prior art of record and with the withdrawal of the rejection under 35 U.S.C. 112(b).  
EXAMINER’S REASONS FOR ALLOWANCE
The following is a statement of reasons for the indication of allowable subject matter:   amended Claim 1 and Claims 2-6 and 9-10 dependent therefrom are not fairly taught or suggested by the cited prior art of record alone or in any proper combination of:  JP 07118537, Aoki et al in view of U.S. 5,529,837, Fujiki et al, (hereinafter "Fujiki") for Claims 1-6 and 9, or with U.S. Patent Application publication 2013/0190470, Marrot et al (hereinafter "Marrot") for Claim 10 and evidenced by CN 108676134, hereinafter referred to as "Yin", and U.S. 2009/0246499, Katsoulis, for a silicone composition A comprising a silicone base B capable of crosslinking or curing by polyaddition and comprising at least one additive X which is a linear organopolysiloxane comprising siloxyl units (1.1) to (1.3) not comprising units of formula (1.4), where Y is 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 and where the additive X with the total number N of siloxyl units and content of siloxyl units I.1 as claimed where additive X does not comprise any functional group selected from the group consisting of an alkoxy, vinyl, hydroxyl, and methacryloxy functional groups.       
In light of the above, it is clear that the above cited prior art of record either alone or in any combination with each other do not disclose or suggest the present invention of Claims 1-6 and 9-10, as amended, and therefore the present claims are passed to issue.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/KENNETH J STACHEL/            Primary Examiner, Art Unit 1787